Citation Nr: 0708079	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-20 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis, and if so, whether service connection is warranted 
for the claimed disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The Board notes that a RO 
hearing was held in June 2005; a transcript of that hearing 
is associated with the claims folder.


FINDINGS OF FACT

1. An October 1972 RO rating decision denied the veteran's 
claim of entitlement to service connection for hepatitis, the 
veteran did not appeal this October 1972 RO rating decision.

2. Evidence associated with the claims file after the last 
final denial in October 1972 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for hepatitis.

3. Hepatitis was not manifested during the veteran's active 
duty service, nor is the veteran's current hepatitis 
otherwise related to service.

4. A December 1980 RO rating decision denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, the veteran did not appeal this December 1980 
RO rating decision.

5. Evidence associated with the claims file after the last 
final denial in December 1980 is new evidence; however, when 
considered with the previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise the reasonable possibility of 
substantiating the previously disallowed claim for bilateral 
hearing loss.

6. Tinnitus was not manifested during the veteran's active 
duty service, nor is it otherwise related to service.

7. The veteran's tinea versicolor is manifested by constant 
itching and tiny hypopigmented lesions which cover no more 
than 18 percent of the veteran's total body surface area.


CONCLUSIONS OF LAW

1. The October 1972 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for hepatitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3. Hepatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

4. The December 1980 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

5. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

6. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

7. The criteria for an evaluation of 30 percent, but no 
higher, for tinea versicolor have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the case of a request to reopen a previously disallowed 
claim, VA must provide notice in accordance with the above as 
well as notify a claimant of the need to submit "new and 
material evidence," including what evidence and information 
is necessary to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

After reviewing the claims folder, the Board finds that the 
veteran has been provided appropriate VCAA notice with 
respect to all of his claims on appeal.  A September 2002 
letter informed him of the information and evidence necessary 
to warrant entitlement to his primary and underlying claims 
of service connection, as well as his claim for an increased 
evaluation for tinea versicolor.  With respect to the 
veteran's request to reopen his claims of entitlement to 
service connection for hearing loss and hepatitis, the Board 
observes that letters sent to the veteran in August 2004 and 
March 2006 provided appropriate notice in accordance with 
Kent regarding what the evidence must show to reopen his 
claims.  The September 2002 letter also advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the September 2002 letter essentially notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  

The Board notes that the September 2002 letter was sent to 
the veteran prior to the June 2003 RO rating decision.  
Furthermore, the veteran's request to reopen his previously 
disallowed claims was readjudicated in an October 2006 
supplemental statement of the case.  Thus, VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as VA 
treatment records and private treatment records from Dr. 
Charles.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

The Board observes that the veteran indicated in his June 
2006 VA Form-9 that he believed VA had not obtained records 
from the 249th General Hospital (GH) which diagnosed him with 
hepatitis.  However, records from the 249th GH are present in 
the veteran's service medical records.  Furthermore, the RO 
sent the veteran a letter in July 2006 requesting that he 
verify the dates of his hospitalization at the 249th GH to 
ensure that the records in the claims folder were not 
incomplete.  The veteran did not respond to this letter.  The 
Board is satisfied that appropriate attempts were made to 
verify whether the medical records from the 249th GH 
associated with the claims folder were the records 
contemplated by the veteran.  Since the veteran did not 
respond, the Board concludes that the RO was reasonable in 
determining that the evidence of record represented the 
veteran's complete service medical records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a one-way street).

The veteran was afforded two VA audiological examinations in 
conjunction with his claims regarding hearing loss and 
tinnitus and two VA examinations for the express purpose of 
evaluating the severity of his service-connected tinea 
versicolor.  A VA examination was not provided, however, in 
conjunction with the veteran's hepatitis claim.  The Board 
concludes that an examination is not necessary though because 
there is sufficient competent medical evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, there is nothing in the 
record, other than the veteran's own lay statements, that 
suggests a link between his current hepatitis and military 
service, nor is there an in-service diagnosis of hepatitis.  
In light of the absence of any evidence of in-service 
complaints or diagnosis of hepatitis or competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim for service connection for 
hepatitis.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A. New and Material Evidence

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

(1) Hepatitis

At the time of the prior final denial in these matters, as 
issued in an October 1972 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA outpatient medical records from July 1970 
to May 1972, St. Louis Hospital Records, VA clinical reports 
dated May and June 1972, and VA examination reports dated 
April 1970, June 1970, and August 1971.  The October 1972 
rating decision notes that although the veteran's medical 
records indicate that he tested positive for hepatitis, the 
most recent examinations indicate that such disease is 
inactive.  Thus, there is no evidence of a current 
disability.  The veteran did not timely appeal the RO's 
decision; thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim for 
hepatitis in June 2003 because he had not presented any new 
and material evidence that showed a current disability 
related to service.  The veteran received notice of the 
decision and timely appealed it.  Following the RO's denial 
in October 1972, additional evidence was associated with the 
claims file, including more statements from the veteran, VA 
treatment records dated March 1973 to May 1980, August 1983 
to August 1986, and August 2003 to November 2004, hearing 
transcripts dated September 1973 and February 1986, the 
veteran's service personnel records, private medical records 
from Dr. Charles, and VA examination reports dated March 
1986, April 2003, and December 2004.

With respect to the evidence submitted since the October 1972 
RO rating decision, of note are a January 1997 laboratory 
result indicating possible hepatitis C, a September 1997 
private medical record that notes a diagnosis of hepatitis C, 
an August 2003 VA medical record indicating that the veteran 
has hepatitis C and slightly elevated enzyme levels, and an 
undated private medical record noting hepatitis C as an 
active problem.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the evidence discussed above is material to the 
veteran's claims because it indicates that the veteran has a 
current active diagnosis of hepatitis C.  Therefore, 
presuming the credibility of the evidence submitted, such 
evidence is deemed to be new and material.  See Justus, 
supra.  The Board therefore holds that the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of these claims, and as 
such, the claim for entitlement to service connection for 
hepatitis must be reopened for full review.  38 C.F.R. 
§ 3.156(a).

(2) Bilateral Hearing Loss

At the time of the prior final denial in these matters, as 
issued in a December 1980 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA outpatient medical records from July 1970 
to May 1980, St. Louis Hospital Records, VA clinical reports 
dated May and June 1972, and VA examination reports dated 
April 1970, June 1970, and August 1971.  The December 1980 
rating decision notes that the evidence fails to establish 
that the veteran's hearing disorder was incurred in or 
aggravated by service.  The veteran did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

The RO denied the veteran's request to reopen his claim for 
bilateral hearing loss in June 2003 because he had not 
presented any new and material evidence which demonstrated a 
potential link between his current hearing loss and service.  
The veteran received notice of the decision and timely 
appealed it.  Following the RO's denial in December 1980, 
additional evidence was associated with the claims file, 
including more statements from the veteran, VA treatment 
records dated August 1983 to August 1986, and August 2003 to 
November 2004, a February 1986 hearing transcript, the 
veteran's service personnel records, private medical records 
from Dr. Charles, and VA examination reports dated March 
1986, April 2003, and December 2004.

With respect to the evidence submitted since the December 
1980 RO rating decision, the Board finds that it is new, but 
not material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  This evidence, while new, is duplicative of the 
evidence of record at the time of the previous denial.  As 
was previously mentioned, there was no evidence indicating 
that the veteran's hearing loss was incurred in or aggravated 
by service.  The evidence submitted by the veteran continues 
to show that he has bilateral hearing loss; however, no 
competent evidence has been submitted which indicates a 
possible association between the veteran's current hearing 
loss and service, to include his in-service right ear 
infection.  The Board notes that the veteran's statements 
that there is a link are not sufficient to reopen his claim 
because such statements are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder).  

With no competent evidence indicating such potential link, 
the veteran has not submitted evidence that raises a 
reasonable possibility of substantiating his claim.  
Therefore, the Board must deny his request to reopen his 
claim of service connection for bilateral hearing loss.  

B. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

(1) Hepatitis

The veteran contends that he was diagnosed with hepatitis 
during service while being treated at the 249th GH.  However, 
a review of his service medical records reveals no diagnosis 
of hepatitis during service, nor is there any indication that 
the veteran has hepatitis on his December 1969 service 
separation examination.

The first recorded diagnosis of hepatitis is a November 1970 
VA medical record.  Prior to being diagnosed with infectious 
hepatitis, an October 1970 VA medical record notes that the 
veteran reported being around an individual with hepatitis 
one week ago.  A November 1970 VA medical record also notes 
that the veteran complained of malaise, anorexia, and 
abdominal discomfort for the past month.  He denied any 
alcohol or injections, but reported that his friends have had 
hepatitis.  The diagnosis provided is rule out hepatitis.

The Board finds the lack of evidence of an in-service 
diagnosis weighs against the veteran's claim.  However, he 
was diagnosed with hepatitis within one year of service 
separation.  Therefore, the Board must carefully consider 
whether the evidence of record demonstrates any potential 
link to service.  After careful consideration, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  

Although the veteran was diagnosed with hepatitis shortly 
after service separation, the Board notes that the October 
and November 1970 VA medical records clearly indicate that 
the veteran was exposed to hepatitis after service 
separation, and that his symptoms did not begin until eight 
months after service.  Conversely, the veteran has not 
presented any evidence regarding how he contracted hepatitis 
during service; he only contends that he was told he had it 
in service.  The Board finds the lack of any evidence of in-
service exposure to hepatitis and the presence of post-
service exposure weighs heavily against the veteran's claim.

The Board has reviewed and acknowledges the veteran's own 
statements that he was diagnosed as having hepatitis during 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu, supra.  And 
there is no competent medical evidence of record of a 
recorded diagnosis in service.

Thus, with consideration of the lack of evidence of any in-
service exposure to hepatitis or a diagnosis of hepatitis, 
the evidence of post-service exposure to hepatitis, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against his claim of service connection 
for hepatitis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

(2) Tinnitus

The veteran contends that his tinnitus began during his 
military service and results from exposure to loud noise, 
including guns and mortar fire.  The veteran has not 
indicated that he sought treatment for tinnitus in service, 
and there is no evidence in his service medical records of 
any complaints of tinnitus, including his entrance and 
separation examinations.  However, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof that the 
incident occurred if it is consistent with the circumstances, 
conditions or hardships of such service, even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
The veteran's personnel records indicate that he was in-
country during the Vietnam Conflict, and that his military 
occupational specialty was light weapons infantry.  
Accordingly, his account of exposure to acoustic trauma 
during combat duty is not in dispute.  However, the reduced 
evidentiary burden laid out in 38 U.S.C.A. § 1154(b) only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  Therefore, although the 
Board acknowledges that the veteran suffered acoustic trauma 
while in service, competent medical evidence must demonstrate 
that the veteran currently suffers from tinnitus, and that 
this tinnitus is related to his active military service.

After a careful review of the claims folder, the Board 
concludes that the preponderance of the evidence does not 
support the veteran's contention that he has tinnitus which 
is related to his active military service.  The veteran's 
private medical records and VA examinations indicate that he 
made no complaints regarding any tinnitus until recently 
despite a claimed onset more than thirty years ago, and that 
such complaints and histories are inconsistent.

Although the veteran reported his tinnitus began during 
service at his April 2003 and December 2004 VA audiological 
examinations, there is no evidence of any complaints, 
diagnosis, or treatment for tinnitus in the veteran's medical 
records for thirty-three years after service separation.  The 
veteran underwent VA audiological evaluations in June 1970 
and August 1971, yet no mention was made of any ringing in 
the ears.  The first evidence of record of complaints 
regarding tinnitus is the April 2003 VA examination report.  
The Board finds it significant that there is no mention of 
tinnitus in the veteran's post-service medical records for 
thirty-three years, and notes that the lack of recorded 
complaints since service separation weighs heavily against 
his claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

As mentioned above, the veteran was provided VA audiological 
examinations in April 2003 and December 2004 for the purpose 
of ascertaining the existence and etiology of the veteran's 
claimed tinnitus.  After a careful review of the examination 
reports, the Board finds that the evidence contained in such 
reports, along with the VA examiners' conclusions, also 
weighs against the veteran's claim of service connection for 
tinnitus.

At the April 2003 VA audiological examination, the veteran 
reported in-service exposure to loud noise.  He also stated 
that he worked in maintenance following service with no loud 
noise exposure.  The examination report indicates that the 
veteran complained of constant bilateral mild to moderate 
ringing beginning in 1969.  Following a review of the 
veteran's claims folder, the interview detailed above, and an 
examination of the veteran, the examiner concluded that it is 
not at least as likely as not that the veteran's tinnitus is 
connected to his military service.  In support of such 
conclusion, the examiner noted that there is no mention of 
complaints or treatment for tinnitus during the military.

The December 2004 VA audiological examination report states 
that the veteran reported constant tinnitus in the left ear 
only.  He indicated that he first noticed the tinnitus during 
service.  The veteran reported military noise exposure from 
combat; pre- and post-service noise exposure included noise 
from working as a machine operator for Chevrolet.  Following 
a review of the veteran's claims folder, including the April 
2003 VA examination report, an interview, and an examination 
of the veteran, the examiner concluded that it is not at 
least as likely as not that the veteran's tinnitus is related 
to his military noise exposure.  The examiner cited the lack 
of in-service documentation of complaints or treatment for 
tinnitus as well as the absence of evidence of acoustic 
damage.


The Board has reviewed and acknowledges the veteran's own 
statements that his current tinnitus was caused by acoustic 
trauma during service.  However, such statements are not 
competent given the veteran's lack of medical expertise.  See 
Espiritu, supra.  As previously mentioned above, only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

While the lack of evidence of tinnitus during service is not 
fatal to the veteran's claim, service connection is only 
warranted when the evidence reflects a medically sound basis 
to attribute the post-service tinnitus to injury in service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's tinnitus to his service.  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

With consideration of the probative April 2003 and December 
2004 VA examiners' reports, the absence of any in-service 
complaints or treatment for tinnitus, the length of time 
following service prior to a recorded diagnosis of tinnitus, 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

C. Increased Evaluation for Tinea Versicolor

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran's tinea versicolor has been rated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2006).  
Diagnostic Code 7899 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.27 (2006).  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  The veteran's tinea 
versicolor is analogous to dermatitis or eczema.

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (2002).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected tinea versicolor.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided a 10 
percent evaluation for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation was warranted for exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The amended criteria for Diagnostic Code 7806 provides for a 
10 percent evaluation when the condition covers at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted when the 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
evaluation of 60 percent is assigned when the condition 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

The veteran's tinea versicolor was evaluated in April 2003 by 
a VA examiner.  The VA examination report notes that the 
veteran reported constant itching.  The veteran also 
indicated that he was using Selsun shampoo on the rash areas, 
but that it was slow to cure.  Upon examination, the VA 
examiner noted circular, tiny 0.5 to 1 centimeter lesions 
with white discoloration in the center on the left and right 
shoulder areas as well as the neck area.  Lesions were also 
observed on the veteran's left cheek area and right chin.  
The diagnosis provided was symptomatic tinea versicolor.

The veteran was again evaluated in December 2004, and he 
continued to report itching as a symptom.  He also indicated 
that he was still using Selsun shampoo on the affected areas.  
Any functional impairment was denied.  The VA examiner noted 
multiple small (approximately 2 millimeters in diameter) 
hypopigmented spots across the veteran's upper chest and 
upper back.  The estimated total body surface area involved 
is 18 percent.  The total exposed surface area is zero 
percent.  

Finally, the veteran testified at a June 2005 RO hearing that 
his tinea versicolor, although relieved to some extent by the 
Selsun shampoo, continues to itch all the time.  See RO 
hearing transcript at 6.  

In light of the above evidence, the Board is of the view that 
the veteran's itching and scratching are sufficiently regular 
to more nearly approximate constant itching, warranting a 30 
percent evaluation under the pre-August 30, 2002, criteria.  
The Board observes that the veteran reported constant itching 
at both VA examinations, and he testified that despite some 
relief from the Selsun shampoo, he continued to have some 
degree of itching at all times.  Thus, the Board assigns a 30 
percent evaluation for the veteran's service-connected tinea 
versicolor. 

The Board notes that although the veteran is entitled to a 30 
percent evaluation for his service-connected tinea 
versicolor, the evidence of record does not warrant a 50 
percent evaluation under either the old or new rating 
criteria.  Under the pre-August 30, 2002, criteria, a 50 
percent evaluation would mandate such symptoms as ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, and/or exceptionally repugnant disfigurement.  
Manifestations of this severity are not apparent from the 
record.  Similarly, an evaluation in excess of 30 percent 
would not be appropriate under the current criteria for 
rating disabilities of the skin.  An evaluation in excess of 
30 percent would necessitate tinea versicolor entailing more 
than 40 percent of the body or more than 40 percent of 
exposed areas, or constant or near constant systemic therapy 
during the previous 12 months.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  As previously mentioned, the December 2004 
VA examination report indicates that the veteran's tinea 
versicolor covers approximately 18 percent of his total body 
surface area.  Additionally, there is no evidence that the 
veteran has received any systemic therapies for his service-
connected disability; by his own statements his tinea 
versicolor has recently been treated only with Selsun 
shampoo.  Thus, an evaluation in excess of 30 percent is not 
warranted under the current rating criteria.

The Board has considered whether the veteran is entitled to a 
higher rating under a different diagnostic code.  In this 
respect, the Board has considered whether the predominant 
disability is eczema/dermatitis, disfigurement of the head, 
face, or neck, or scarring.  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7806, 7813 (2006).  However, the evidence of record 
does not show any scarring of the areas affected by tinea 
versicolor.  Accordingly, scarring is not the predominant 
disability and evaluation under 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002) or 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7800,7801, 7802, 7803, 7804, 7805 
(2006) is not warranted.  Similarly, there is no competent 
evidence of any disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  Although the April 
2003 VA examiner reported lesions on the veteran's left cheek 
and right chin areas, there was no indication that such 
lesions were disfiguring, nor did the examiner indicate that 
the area exceeded six square inches.  Furthermore, there was 
no mention of any facial scarring.  In fact, the December 
2004 VA examiner expressly indicated that the veteran's face 
was "spared."  

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu, supra.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent evaluation for the 
veteran's service-connected tinea versicolor.  In reaching 
its decision, the Board considered the benefit-of-the-doubt 
rule.  However, the preponderance of the evidence is against 
an evaluation higher than 30 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened, 
and to this extent the claim is granted.

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for tinnitus is denied.

A 30 percent evaluation, but not greater, is granted for 
tinea versicolor.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


